United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60785
                           Summary Calendar


JOHN COURTNEY FRASER, also known as Andrew Burrell,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A90 234 737
                        --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     John Courtney Fraser seeks review of the BIA order finding

him removable.    Finding no error, we deny the petition.

     As a threshold matter, we have jurisdiction to review

Fraser’s constitutional claims and questions of law pursuant to

the REAL ID Act.     See 8 U.S.C. § 1252(a)(2)(D); Hernandez-

Castillo v. Moore, 436 F.3d 516, 518 (5th Cir. 2006), petition

for cert. filed (Mar. 28, 2006) (No. 05-1251).      We reject

Fraser’s contention that he suffered any due process violation as

a result of the conversion of his habeas petition to a petition

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60785
                                  -2-

for review and its transfer to this court, as Fraser has failed

to demonstrate how he has been prejudiced.

     We review the Immigration Judge’s findings, adopted by the

BIA, for substantial evidence, with great deference given to the

IJ’s credibility determinations.     Efe v. Ashcroft, 293 F.3d 899,

903 (5th Cir. 2002).   Fraser contends that the IJ erred in

concluding that he was removable due to an aggravated felony

conviction for possession of a firearm by a felon in violation of

18 U.S.C. § 922(g)(2).    Fraser argues that his underlying state

convictions forming the basis of his § 922(g)(2) conviction were

vacated, thereby invalidating his conviction.    This contention is

without merit, as Fraser’s conviction was upheld on both direct

and collateral review.    See Burrell v. United States, 384 F.3d
22, 24-25 (2d Cir. 2004).    Fraser cannot collaterally attack the

validity of either his state or his federal convictions in an

immigration proceeding.     See Brown v. INS, 856 F.2d 728, 731 (5th

Cir. 1988).   Further, Fraser’s § 922(g)(2) conviction constitutes

an aggravated felony conviction for purposes of removal, and it

did so at the time of Fraser’s conviction.     See 8 U.S.C.

§ 1101(a)(43)(E)(ii) (1994); 8 U.S.C. § 1227(a)(2)(A)(iii).    The

IJ also properly denied asylum and cancellation of removal due to

the aggravated felony.    See 8 U.S.C. § 1158(b)(2)(A)(ii), (B)(i);

8 U.S.C. § 1229b(a)(3).

     In addition, the IJ did not err in denying discretionary

relief under § 212(c) of the former INA, because in 1990, the INA
                            No. 05-60785
                                 -3-

was amended to preclude such relief for aliens convicted of

aggravated felonies who, like Fraser, had served more than five

years in prison.    See INS v. St. Cyr, 533 U.S. 289, 295 (2001).

Fraser’s contention that the INS delayed in seeking removal

prejudiced him because it eliminated the possibility of § 212(c)

relief is likewise without merit, as an alien has no due process

liberty interest in § 212(c) relief.    See Nguyen v. District

Director, Bureau of ICE, 400 F.3d 255, 259 (5th Cir. 2005).

     The IJ also denied relief pursuant to the United Nations

Convention Against Torture (CAT).    Fraser’s brief fails to

address the merits of his CAT claim.    Moreover, the IJ’s

conclusion was supported by substantial evidence as Fraser failed

to adduce any evidence that he faced torture at the hands of

government officials or persons acting with government

acquiescence.    See 8 C.F.R. § 1208.18(a)(1).

     Fraser next complains that the BIA erroneously denied his

motion for reconsideration as untimely, asserting that he should

be given the benefit of the prison mailing rule applicable in

other cases.    This argument is without merit.   See Smith v.

Conner, 250 F.3d 277, 279 & n.14 (5th Cir. 2001).    Moreover, the

BIA concluded that it would deny the motion on the merits even it

had been timely.

     Fraser also asserts that the IJ should have transferred

venue to New York from Louisiana.    Our review of the record

reveals no abuse of the IJ’s broad discretion to determine
                            No. 05-60785
                                 -4-

whether to grant a motion to transfer venue.   See Chow v. INS, 12
F.3d 34, 39 (5th Cir. 1993).

     Finally, Fraser complains that he was denied access to

counsel, to witnesses, and to the Jamaican consulate.   However,

the IJ repeatedly continued the proceedings to allow Fraser to

seek counsel, obtain documents, and complete his CAT application.

Fraser ultimately was unable to retain counsel or contact the

consulate, although he did contact the High Commissioner for

Refugees.   Fraser has failed to show that the proceedings were

fundamentally unfair such that he was denied due process.     See

Rosales v. Bureau of Immigration & Customs Enforcement, 426 F.3d
733, 736 (5th Cir. 2005).

     For the foregoing reasons, the petition for review is

DENIED.